Citation Nr: 1225778	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  07-29 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder.  

2.  Entitlement to service connection for a right hip disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J Fussell




INTRODUCTION

The Veteran had active service from December 1969 to March 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

In his VA Form 9, Substantive Appeal, in September 2007 the Veteran requested the opportunity to testify at a personal hearing before a Veterans Law Judge at the local RO in support of his claims.  However, in January 2008 he cancelled that hearing request. 

A June 2010 Board decision denied reopening of a claim for service connection for a back disorder.  That decision also found that new and material evidence had been submitted to reopen a claim for service connection for a right hip disorder but, upon reopening and prior to de novo adjudication, remanded that claim to obtain a VA nexus opinion.  The application to reopen the claim for service connection for a psychiatric disorder was remanded to provide the Veteran with appropriate procedural notice, pursuant to the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The case has now been returned to the Board.  


FINDINGS OF FACT

1.  The Veteran was notified in June 1984 of a rating decision that month which denied service connection for a nervous disorder, since all that was shown at that time was a personality disorder; and, because he did not appeal that decision it became final. 

2.  The additional evidence received since the June 1984 rating decision, taken together with evidence previously on file, does not relate to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder.  

3.  Upon de novo consideration, despite transitory complaints of right hip pain during service, the service separation examination was negative for right hip disability and current right hip arthritis and avascular necrosis are first shown years after service and are not shown to be related to any incident of service.  


CONCLUSIONS OF LAW

1.  The RO rating decision in June 1984 denying service connection for a nervous disorder became final.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2011).  

2.  The additional evidence presented since the June 1984 rating decision denying service connection for a nervous disorder is not new and material, and the claim of service connection for a nervous disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2011). 


3.  A chronic right hip disorder was not incurred in or aggravated by active service, nor did arthritis of the right hip manifest to a compensable degree within one year after service discharge.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

In a new and material evidence claim, the VCAA notice must include the reason for the past denial, the evidence and information needed to reopen the claim and to establish entitlement to the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements of a service connection claim which are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice was intended to be provided prior to the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO initially informed the Veteran of the VCAA by letter dated in January 2006 of the elements of a claim for service connection, i.e., disability during service, current disability, and a nexus between the two.  He was informed that because he had not appealed the original denial of service connection for a right hip disorder he had to submit new and material evidence.  He was informed of what he was expected to provide and what VA would assist in providing.  In April 2006 the Veteran was informed of how VA determined disability ratings and effective dates. 

Following remand of the case in 2010, by letter in June 2010 the Veteran was informed of why his claim for a psychiatric disorder was previously denied, and that because he had not appealed the original denial of service connection he had to submit new and material evidence.  He was informed of the elements of a claim for service connection, i.e., disability during service, current disability, and a nexus between the two.  He was informed of what he was expected to provide and what VA would assist in providing, and of how VA determined disability ratings and effective dates.  And all of this was in compliance with the Board's June 2010 remand.  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claims.  The Veteran was afforded the opportunity to testify at a personal hearing in support of his claims but in January 2008 he cancelled that hearing request.  His service treatment records (STRs) are on file as are private clinical records and his VA treatment records, including VA outpatient treatment (VAOPT) records.  

At a 1996 RO hearing the Veteran testified that he had sought treatment at the Fayetteville, VA Medical Center, beginning shortly after service in 1977.  However, repeated RO efforts to locate records from that facility beginning in April 1977 have been unsuccessful.

Moreover, following reopening of his claim for service connection for a right hip disorder in the June 2010 Board decision, the Veteran was provided a VA nexus examination as to that claim.  

The adequacy of the examination and medical opinion obtained has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Rizzo v. Shinseki, 580 F.3d at 1290-91 and Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  

And all this was in substantial compliance with the Board remand.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  

No examination was requested in the Board remand in connection with the application to reopen the claim for service connection for a psychiatric disorder.  This is because under the duty to assist, a VA medical examination or medical opinion is not authorized unless new and material evidence is presented, and that is not the case here.  See 38 C.F.R. § 3.159(c)(4)(iii). 

Moreover, in December 2011 the Veteran reported that he had further evidence or information to submit in support of his claims and requested that VA wait an additional 30 days for him to submit such evidence.  However, no additional information or evidence was received.  

As there is no indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  

Background

The STRs show that in January 1971 the Veteran complained of pain in and around his groin.  He had pain on pressure of his right hip.  He reported that he had had the pain since he had been in a fight in December.  The impression was musculoskeletal pain, for which he was given Darvon.  In September 1971, he was allegedly in a scuffle and complained of right hip pain.  On examination at that time there was no pathology.  A right hip X-ray was within normal limits.  

In March 1972 the Veteran had a severe lumbosacral sprain but an X-ray was negative.  A few days later he complained of chronic right hip pain of one year duration, which was worse during physical activity.  He wished to be seen by an orthopedic specialist and on examination he was found to have a lumbar strain with sciatic symptoms.  In August 1974 he complained of pain in the right femoral area of two years duration.  On examination in September 1974 no abnormality was found but the impression was tendonitis.  A hip examination later in September 1974 was within normal limits, as were X-rays of his pelvis and hips.  It was specifically noted that "no diagnosis [was] made."  

In November 1974 the Veteran reported having had right groin pain, off and on, for the past two years but only when walking.  He was currently asymptomatic and had no sensory changes.  There was no evidence of an inguinal hernia.  The examiner noted that no pathology could be found.  It was recommended that he be seen by orthopedic surgeons.  In February 1975 an examination, after a complaint of persistent right hip pain, was normal.  The assessment was right hip pain.  

In April 1975 the Veteran complained of pain all over.  It was noted that he had been in a fight.  He wanted to see a psychiatrist.  The Veteran participated in a program of treatment in 1975 and 1976 for episodic, excessive alcoholism.  

A medical history questionnaire in conjunction with a general examination in July 1976 reflects that the Veteran complained of nervous trouble of some sort.  

The Veteran was hospitalized for 8 days in December 1976 because of habitual excessive drinking and a mixed character disorder with passive-aggressive and paranoid elements.  A paranoid psychosis was to be ruled out.  It was noted that he had had multiple Article 15s.  He reported using alcohol "on and off" and drank one to two six-packs daily and, also, from time to time drank a quantity of hard liquor.  He felt that he drank due to tension and stress.  He had had a right leg "muscle spasm" which had required inservice hospitalization.  It was noted that he had a longstanding history of excessive alcohol intake, which had worsened since he had been stationed at Walter Reed Army Medical Center in August 1974.  Because he had been drunk and disorderly he had been placed in a treatment program for his alcohol abuse a year ago in October, which he had completed this past October.  Recently he had been worried and depressed, and wondered what was going to happen with respect to his Army career.  He had been advised to be psychiatrically evaluated and, so, was admitted for psychiatric observation and treatment of his alcoholism.  It was felt that he might be going into a paranoid psychosis of some type.  

On mental status examination the Veteran was minimally aggressive, anti-authoritarian, dramatic, and moderately hostile as well as suspicious and manipulative.  He exhibited moderate circumstantiality and tangentiality.  He reported having frequent suicidal ideation but no delusions or hallucinations were elicited.  He reported having moderate feelings of grandiosity for some time and also paranoid ideation for the past year.  During his hospitalization he was started on Antabuse.  There was no evidence or indication of any psychosis or thought disorders.  It was noted that he continued to manifest "his personality disorders" and was very manipulative, passive-aggressive, and mistrustful of others.  It was noted that his personality disorder was not likely to change in the near future.  

The discharge diagnosis was a severe, chronic passive-aggressive personality disorder with paranoid and anti-social traits, manifested by suspiciousness, manipulation, poor judgment and insight, a feeling that others were not giving him a fair chance, and a desire that others take responsibility for his actions.  Another diagnosis was habitual excessive drinking.  It was recommended that he be allowed to be honorably discharged from service rather than administratively discharged.  

On examination for service separation in February 1977 a psychiatric evaluation was normal.  In an adjunct medical history questionnaire the Veteran reported having or having had frequent trouble sleeping, depression or excessive worrying, nervous trouble of some sort, and periods of unconsciousness.  

The Veteran underwent VA hospitalization in January 1980 for acute chest pain.  

The evidence received since the June 1984 rating decision which denied service connection for a nervous disorder includes the following.  

The Veteran was hospitalized at the Fayetteville and Durham VA Medical Centers in November and December 1986 for a left mandibular fracture which was surgically repaired.  

VA outpatient treatment reports dated from December 1986 to November 1987 reflect that in August 1987 the Veteran sought treatment for alcohol abuse.  

An April 1995 treatment record from Dr. G. C. P. reflects that the Veteran had chronic low back and hip pain.  He did not recall an injury but had had symptoms for 15 years.  It was noted that he had been in the military.  He had full range of motion of the right hip.  

VA X-rays in September 1995 revealed degenerative changes in both hips with multiple nodular radiolucencies associated with the right femoral head which was suspicious for subchondral cyst formation or osteoarthritis.  

In a February 1996 statement Dr. G. C. P. reported that the Veteran had had pain for many years, for which he had been evaluated, and recently an X-ray and a confirmatory MRI (of December 1995) revealed avascular necrosis of both hips.  This would explain the chronic hip pain which he had been having during recent times but as far as "prior causal relationships, that is more difficult to establish" and the physician would defer "that to previous evaluations."  

Treatment records of Dr. S. H. K. show that in February 1996 the Veteran reported that his hip conditions had begun almost 20 years ago while he was on active duty.  He reported having been hospitalized during service and placed on bed rest.  Two years ago his hip pain progressed to the point that he had difficulty walking.  X-rays and an MRI indicated avascular necrosis, type II.  In July 1996 the Veteran was saddened about the death of his son.  

Dr. S. H. K. reported in March 1996 that the Veteran was a patient at the Cape Fear Orthopaedic Clinic and was being treated for right hip pain.  The diagnoses were above-the-right elbow amputation, type II avascular necrosis of each hips, and mild obesity.  It was expected that he would eventually need bilateral hip replacements.  

In September 1996 Dr. S. H. K. reported that the Veteran related that his hip condition began about 20 years ago while on active duty, although he did not remember any specific event, trauma or injury that brought about the complaints of pain.  He had been hospitalized during service and placed on bed rest and his symptoms got better such that he was ultimately discharge from military service with a clean bill of health as far as his hips were concerned.  

At a September 1996 RO hearing, in conjunction with a claims for service connection for arthritis and a back disorder, the Veteran testified that he had arthritis in his right hip for which he had sought VA treatment in Fayetteville sometime in 1977, shortly after discharge from active service, although he was not sure of the dates.  He had informed his private physician that he had had problems with his right hip during service, for which he had been hospitalized during service.  However during service they could not determine the cause of the pain and X-rays had not been taken.  Pages 1 and 2 of that transcript.  The Veteran testified that during service he had been on limited duty for one month and he felt that his right hip could be contributing to his back pain.  Page 3.  He had done a lot of heavy lifting during service.  Page 4.  It was requested that records from the VA facility in Fayetteville since 1977 be obtained.  The presiding hearing officer indicate that an unsuccessful attempt had already been made to obtain those records.  The Veteran testified that he had not seen a private physician until about 1991.  Page 5.  

An October 1997 Board decision denied reopening of the claims for service connection for arthritis and a back condition.  

In 2005 the Veteran submitted duplicate copies of his inservice hospitalization in December 1976.  

VAOPT records from 2005 to 2007 show that the Veteran was evaluated for, in part, a complaint of right hip pain and for a complaint of depression. 

The December 2007 and January 2008 statements from the Veteran's sister and B. B. both indicated that the Veteran was in good physical shape prior to his entry into service. 

On VA examination in September 2010 the Veteran's claim file and medical records were reviewed.  The Veteran reported having had the gradual onset of intermittent right hip pain during service in 1971 or 1972 but without any specific injury, trauma or precipitating event.  He reported having been placed on crutches and having been on bed rest for a few weeks in a dormitory in 1971 or 1972 at Ft. Bragg for hip pain.  He had been returned to regular duty afterwards.  He did not make regular medical clinical visits for right hip pain during service.  Bilateral avascular necrosis of his hips, greater on the right than the left, had been diagnosed after a 1995 MRI.  Thereafter, his treatment had consisted of oral pain relieving medication and he had not yet had his anticipated hip replacement.  Reportedly, he had been followed at the Fayetteville VA Medical Center since the 1980s.  VA X-rays in 1995 had revealed degenerative arthritis.  

After a physical examination the diagnosis was right hip degenerative joint disease (DJD), manifested by chronic right hip pain.  The examiner opined that the 1995 MRI was consistent with class B avascular necrosis in the right hip (and class C in the left hip).  The histories reported in 1995 and 1996 by Dr. S. H. K. and Dr. G. C. P. of a long history of right hip symptoms were noted.  The examiner specifically noted the Veteran's multiple inservice clinical visits for symptoms from 1971 to 1975 related to the Veteran's right hip or right groin, and prostatitis.  The examiner's opinion was that the Veteran's DJD and avascular necrosis of the right hip was less likely as not caused by or a result of a continuation of a right hip condition during military service.  The rationale was that avascular necrosis and DJD of both hips was first radiologically documented in 1995.  While the Veteran had made multiple clinic visits for complaints of right hip or right groin pain, serial evaluations by different specialty clinics (medical, orthopedic, and surgical) did not find abnormalities of the right hip and pelvis X-rays in 1974 were negative for DJD, and avascular necrosis was not then suspected.  On repeated examinations thereafter, including at service discharge, the Veteran denied bone, joint, and arthritic problems.  There was no documentation of continuation or chronicity of a right hip condition, or of evaluation and treatment for such a condition, from service discharge in March 1977 to the beginning of the Veteran's VA care in 1986, as determined by a review of VA medical records.  

The examiner noted that avascular necrosis of the hips, bilaterally, was most often a progressive destructive joint disease which in this Veteran, in the absence of other known associated etiologies, was felt to be related to his long history of habitual excessive alcohol consumption (since age 20 until quitting in 1987, according to the Veteran).  His hip joints, as a result, could be susceptible to more damage from combined factors, such as continued heavy alcohol use, cigarette smoking, and obesity.  

Thus, in the examiner's medical opinion the Veteran's right hip DJD and avascular necrosis was less likely as not (less than 50/50 probability) caused by or a result of continuation of a right hip condition while in active military service.  

Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  A showing of continuity of symptoms is not required when disease identity is established but is required when inservice chronicity is not adequately supported or when an inservice diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain in service will permit service connection of arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

Certain conditions, such as arthritis or a psychosis, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Developmental defects, such as personality disorders which are characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of action or behavior, are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c) (2011).  See also Johnson v. Principi, 3 Vet. App. 448, 450 (1992).  

Generally, in claims for service connection the Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  

Reopening

The RO originally denied the claim of service connection for a nervous disorder in June 1984 because at that time nothing more than a personality disorder was shown by the evidence.   

After the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision.  By operation of law, the rating decision, denying the original claim of service connection became final. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  

New and Material Evidence Claim

An unappealed rating decision is final based on the evidence then of record. 38 U.S.C.A. § 7105(c).  New and material evidence is required to reopen a previously denied claim.  38 U.S.C.A. § 5108.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine, articulated in Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by the ruling in Hodge v. West, 155 F.3d 1356 (Fed.Cir. (1998).  The ultimate weight to be accorded evidence is a question of fact that must be determined based on all of the evidence on file but only after a claim is reopened.  Justus, 3 Vet. App. at 513. 

As to applications to reopen a previously denied claim received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  However, the question of whether there is a reasonable possibility of substantiating the claim (in the final sentence of § 3.156(a)) does not create a third element and separate determination in the reopening analysis but is a component of whether there is new and material evidence.  Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen and that "the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim").  

The doctrine of the favorable resolution of doubt is not applicable in the reopening analysis but applies only after new and material evidence has been submitted to reopen a claim and adjudication of the claim on the merits.  Annoni v. Brown, 5 Vet. App. 463, 467 (1994).  


Reopening of the Claim for Service Connection For A Psychiatric Disorder

Analysis

The evidence on file at that time of the unappealed 1984 rating decision denying service connection for a nervous disorder consisted only of the Veteran's STRs which showed treatment for alcohol abuse, including a period of hospitalization during which it was suspected that the Veteran might be having a psychotic episode.  However, those hospitalization records ruled out the presence of a psychotic disorder.  Rather, it was found that in addition to alcohol abuse, he had a personality disorder.  

A personality disorder is not a disability for the purpose of VA disability compensation.  The evidence on file at the time of the 1984 rating decision did not establish the existence of a chronic acquired psychiatric disorder.  

VAOPT records reflect, in part, that a number of years after service the Veteran sought treatment for alcohol abuse.  However, mere updated treatment records are not new and material.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence).  

Moreover, Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, prohibits, effective for claims (including applications to reopen) filed as in the instant case after October 31, 1990, payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98. 

The Veteran's own contentions likewise cannot serve to reopen the previously denied claim.  The Court has specifically held that lay assertions of medical causation and etiology cannot suffice to reopen a previously-denied claim.  Marciniak v. Brown, 10 Vet. App. 198 (1997).  Since he is not a medical expert, he is not competent to render a diagnosis of an acquired psychiatric disorder or to express an authoritative opinion regarding the origins or diagnostic classification of any putative psychiatric or mental status which he may, or may not, now have.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The additional evidence also does no more than, at most, confirm the existence of a personality disorder which was already shown by the evidence at the time of the 1984 rating decision and was determined to be a developmental in origin and unrelated to military service.  Significantly, in this case, other than having sought treatment for continued alcohol abuse after service the additional evidence does not show that the Veteran either sought or received psychiatric treatment for an acquire psychiatric disorder.  Indeed, there is no diagnosis of an acquired psychiatric disorder at any time after military service.  

Accordingly, the evidence received since the 1984 RO denial of service connection for a nervous condition is not new and material because it does not establish that the Veteran has an acquired psychiatric disorder.  

In determining whether a claim should be reopened the benefit-of-the-doubt standard does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  Accordingly, in the absence of new and material evidence, the application to reopen the claim for service connection for a psychiatric disorder must be denied.  


Right Hip Disorder

Initially, the Board notes that to the extent that the Veteran may be seeking to establish that he had a right hip disability which is proximately due to or the result of, or even aggravated by a back disorder, service connection is not in effect for a back disorder (or, indeed, for any disorder).  Moreover, reopening of a claim for service connection for a back disorder was denied, most recently, by the Board in June 2010.  

The Board has considered the lay testimony of the Veteran and the lay statements in support of his claim.  The later only indicate that he was in sound condition when he entered active service, and this is a matter which is both conceded and not in dispute.  See 38 U.S.C. § 1111 (West 202) and 38 C.F.R. § 3.304(b) (2011) (establishing a presumption of soundness at entrance into active service).  

As to the Veteran's assertion that his current right hip disability is of service origin, a layperson is generally not capable of opining on matters requiring medical knowledge but may attest to contemporaneous observable facts, e.g., symptoms and features.  See 38 C.F.R. § 3.159(a)(1) and (2); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (distinguishing competency and credibility).  This may establish a diagnosis when (1) a layperson is competent to identify the medical condition, or (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The credibility of any competent lay evidence must then be weighed against other evidence but may not be refuted solely by the absence of corroborating medical evidence, but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Other factors are the lapse of time in recalling events attested to, prior conflicting statements, consistency with other statements and evidence, internal consistency, facial plausibility, the earliest time at which corroborating lay or medical evidence is first shown, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

In this regard, the Veteran is competent to attest to his having had right hip pain during active service.  Jandreau, Id.  However, this competency does not extend to establishing that his pain, which was actually variously located in the hip and in the groin area, was due to the existence at that time of arthritis, i.e., DJD, or avascular necrosis, particularly since (as noted by the recent VA examiner) pelvic X-rays during service were negative.  

The Board had also considered the medical statements in support of the Veteran's claim from two private physicians.  However, those physicians relied on no more than a history, as related by the Veteran, of continuous right hip pain beginning in and continuously since military service.  The Board finds that while the Veteran had multiple opportunities to complaint of right hip pain prior to his having been found in 1995 and 1996 to have arthritis, i.e., DJD, and avascular necrosis of the hips, when seen on a number of occasions by VA clinical sources he did not complain of right hip pain.  This, together with his incorrectly stating that X-rays were never taken during service, when in fact they were, indicates that his memory of distant events is not reliable and, so, diminishes his credibility.  

Additionally, the two private physicians did not account for how the Veteran's having had right hip pain would be related to his having arthritis, i.e., DJD, and avascular necrosis of both hips, and not just the right hip.  In fact, neither physician opined that the Veteran's current arthritis and avascular necrosis of the right hip was related in any manner to the Veteran's military service.  Those physicians only recorded the history related by the Veteran.  A medical history provided by a veteran and recorded by an examiner without additional enhancement or analysis is not competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

On the contrary, the recent VA examiner's opinion that the arthritis, i.e., DJD, and avascular necrosis are most likely due to a combination of the Veteran's continued alcohol abuse, cigarette smoking, and obesity.  It is clear that these factors would account for the Veteran's having arthritis, i.e., DJD, and avascular necrosis in both hips and not just the right hip.  Thus, VA examiner's consideration of the absence of documentation of continuity of symptomatology after service is not fatal to the validity of the rationale for his opinion.  As noted above, the absence of contemporaneous supporting evidence is a factor that may be consider, albeit it may not be the only factor considered.  And in this case the VA examiner additionally considered the Veteran's postservice clinical history of alcohol abuse, smoking, and obesity, together with the observation that repeated inservice evaluations by various medical department and even inservice X-rays never established that the Veteran had an identifiable chronic pathological process affecting his right hip.  

Accordingly, the opinion of the VA examiner, which was rendered after a review of all the evidence (unlike the information from the private physicians which rested primarily on an uncorroborated history related by the Veteran), must be given greater probative value than the Veteran's lay statements and the supporting private medical reports.  

This being the case, the claim for service connection for a right hip disorder must be denied because the preponderance of the evidence is unfavorable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 


ORDER

As new and material evidence has not been presented, the application to reopen the claims of service connection for a psychiatric disorder is denied.

Service connection for a right hip disorder is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


